EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Attorney Xi Chen (Reg. 60,751) on 05/25/2022. 
Claim 1 has been amended.

Please amend the claims as follows:
1. 	(Currently Amended) A method for provisioning an application container volume in a cloud platform, the method comprising the steps of: 
determining, in response to a request for a volume allocation of an application container, whether a cloud platform system generates a static volume or a dynamic volume;
in response to determining 
querying, by the cloud platform system, a static volume registration list, 
checking, by the cloud platform system, an available space from a storage space of the static volume, 
if the available space of the static volume is insufficient, 
notifying that the storage space of the static volume is insufficient, 
waiting for a second registered static volume to be re-selected and a second allocation capacity to be re-inputted; and
if the available space of the static volume is sufficient, 
allocating a static volume capacity, and 
generating information to complete the volume allocation; and
in response to determining the dynamic volume, and [[if]] a third allocation capacity is inputted, 
checking, by the cloud platform system, the available space of the dynamic volume, 
if the available space of the dynamic volume is insufficient,
notifying that the storage space of the dynamic volume is insufficient, 
waiting for a fourth allocation capacity to be re-inputted; and 
if the available space of the dynamic volume is sufficient,
generating a storage path, 
allocating a dynamic volume capacity, and 
generating information to complete the volume allocation.

Allowable Subject Matter
	Claim 1 is allowed.	




Reasons for Allowance
Claims 1 is allowed in view of the examiner’s amendment and applicant’s amendments and remarks filed on 02/18/2022. The following is an examiner’s statement of reasons for allowance: None of the prior art of record, Ra (US 2020/0145346) or Kolesnik (US 2016/0246626), fairly teach a method that determines whether a cloud generates a static of dynamic volume in response to a request for volume allocation; in response to the cloud generating the static volume, determining if a first registered static volume is selected and a first allocation capacity is inputted; querying a static volume registration list; checking an available space; if the available space of the static volume is insufficient; notifying that the space of the static volume is insufficient; waiting for a second registered static volume to be re-selected and a second allocation capacity to be re-inputted; and if the available space is sufficient, allocating the static volume capacity and generating information to complete the volume allocation; in response to the cloud system generating the dynamic volume and a third allocation capacity is inputted; checking the available space of the dynamic volume and if the space of the dynamic volume is insufficient, notifying that the storage space of the dynamic volume is insufficient and waiting for a fourth allocation capacity to be re-inputted and if the available space of the dynamic volume is sufficient, generating a storage path, allocating a dynamic volume capacity and generating information to complete the volume allocation and in combination with other limitations as set forth in the independent claim.  
	Ra disclosed storage provisioning being static or enabling dynamic creation of underlying storage implementation (Paragraph 19) and engaging a storage broker due to lack of a storage implementation (Paragraph 23). 
	Kolesnik disclosed notifying a user that a request cannot be fulfilled due to not having the requested space (Paragraph 11).
	However, none of the references alone or in combination fairly teach or suggest the combination of limitations discussed above with regards to claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.N/Examiner, Art Unit 2451                                                                                                                                                                                                        
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451